FILED IN




                                                          MM 1» m
Clerk of the Court                                      chb,stgjph£BA pr,nE
First Appellate District                                     ft fYi
1307 San Jacinto, 10th Floor                           clEBK^^U          "
Houston, Texas   77002

RE:   APPOINTMENT OF APPELLATE COUNSEL; Cause No. 586939, 337th District Court

Dear Clerk,

      Please advise the Court that I filed a Notice Of Appeal concerning a

ruling based on the "Court Clerk's Order" pertaining to a Nunc Pro Tunc that

I had filed with the Court.


      I am requesting "Appointment Of Counsel" to do the actual agrument in this

matter, but since the Judge of the 337th District Court obviously didn't rule

on the Nunc Pr Tunc, the paperwork I received was was from the Court's Clerk,

and not an Order by the Court, nor signed by the Judge of the Court.

      I would like to have Counsel appointed, and I would appreciate it if the

Court would Order it done.


      Thank you for your time and consideration in this matter.


                                        Respectfully Submitted,




                                        Birshal Mitchel, TDCJ-CID #630503
                                        William G.   McConnell   Unit
                                        3001 South Emily Drive
                                        Beeville, Texas 78102
Birshal Mitchel, TDCJ-CID #00630503
William G. McConnell Unit
3001- South Emily Drive
Beeville, Texas 7B102                                            MO'tmmi&E 'DISTRICT
                                                                                                                RECEIVED
                                      Clerk Of The First Appellate District Court                     FIRST COURT OF APPEALS
                                      1307 San Jacinto, 10th Floor                                        HOUSTON, TEXAS
                                      Houston, Texas
                                                       77002
                                                                                                             MAY 1 8 2015
                                                                                                       CHRISTOPHER A. PRH'F !
                                                                                                     CLERK                   „_j
                                            •7-?OG2f?GieGS          ,miMi»-\ii»iii\|i,i|t.|\\..,\1.j\„.>,i,i\,o^,\,.i,..i.